DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 20200099437) in view of Zhang et al (US 20200287637).

As to claim 1 Harada discloses a method of wireless communication, the method comprising: communicating, by a first wireless communication device- considered a UE with a second wireless communication device- considered a radio base station (Harada Fig.1), communication signals using a first beam (Harada ¶0038 – 1st sentence); detecting a failure of the first beam (Harada, s103 of Fig.2, ¶0067- 1st sentence- user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring)); in response to the failure of the first beam, transmitting a beam failure recovery signal to the second wireless communication device and communicating by the first wireless communication device with the second wireless communication device the communication signals at least in part using a second beam (Harada ¶0069-  as for the signal for detecting beam failures (and/or candidate BPLs to switch to), s104 of Fig.2 ¶0070- 1st sentence (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”)).
Harada however is silent where in response to the failure of the first beam, determining that the first beam is associated with a first beam recovery group of a plurality of beam recovery groups and transmitting the beam failure recovery signal based on determining that the first beam is associated with the first beam recovery group; However in an analogous art Zhang remedies this deficiency: Zhang ¶104- 1st sentence- when a beam is blocked, ….after obtaining a plurality of beam pair links BPLs from a plurality of time units, the base station determines a candidate reference signal set from the plurality of beam pair links BPLs; Zhang last sentence- terminal device sends a beam failure recovery request/link failure recovery request by using RACH resources associated with one or more reference signals in the candidate reference signal set). Therefore it would have been obvious to one of ordinary skills in the art before the  determining candidate reference signal set from a plurality of BPLs (Zhang ¶104- 1st sentence).

As to claim 2 the combined teachings of Harada and Zhang disclose the method of claim 1, wherein the beam failure recovery signal is sent via an uplink channel dedicated to the first wireless communication device (Harada ¶0070- 1st sentence- (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”).

As to claim 3 the combined teachings of Harada and Zhang disclose the method of claim 1, wherein the beam failure recovery signal is sent via a Physical Uplink Control Channel (PUCCH) (Harada ¶0183- beam recovery signal is transmitted by using a PUCCH).

As to claim 4 the combined teachings of Harada and Zhang disclose the method of claim 1, wherein the first beam and a third beam are both associated with the first beam recovery group, and the third beam is active (Harada Fig.1B, ¶0050; 0055- showing BPLs of  a narrow beam group).

As to claim 5 the combined teachings of Harada and Zhang disclose the method of claim 1, wherein the beam failure recovery signal comprises a partial beam recovery request sent using the second beam-in other words a beam recovery signal sent to the BS when there is failure of a narrow beam pair (Harada ¶0172-1st sentence  the beam recovery signal may indicate the beam ID of one or more candidate beams to switch to; Harada ¶0173-  one or more candidate beams to switch to may be rough beams (for example, beams B1 to B3 in FIG. 1A) or finer beams (for example, Tx beams B21 to B24 in FIG. 1B) 

As to claim 6 the combined teachings of Harada and Zhang disclose the method of claim 1, wherein the first beam recovery group is associated with a narrower beam characteristic than is associated with a second beam recovery group (Harada ¶0041- last sentence).

As to claim 7 the combined teachings of Harada and Zhang disclose the method of claim 1, further comprising: receiving a reference signal set from the second wireless communication device, the reference signal set including information associating the first beam with the first beam recovery group (Zhang ¶104- 1st sentence- the base station determines a candidate reference signal set from the plurality of beam pair links BPLs).

As to claim 8 the combined teachings of Harada and Zhang disclose The method of claim 1, further comprising: receiving a reference signal set from the second wireless communication device, the reference signal set including instructions to measure a first characteristic of the first beam and a second characteristic of the second beam (Harada ¶0044- 1st sentence; Harada ¶0045- 1st sentence-The user terminal (UE) conducts L3 measurements using the mobility measurement signals associated with beams B1 to B3 ¶0048-1st sentence  L1-RSRP measurements); and associating the first beam with the first beam recovery group and associating the second beam with a second beam recovery group based on the instructions to measure the first characteristic and the second characteristic (Harada B21, B22, B23B23 and B24 of Fig.1B- narrow beams;  B1, B2, B3 of Fig.1A- wide beams).

As to claim 9 the combined teachings of Harada and Zhang disclose the method of claim 8, wherein the first characteristic includes an item selected from a list consisting of channel state information (CSI) and a synchronization signal block (SSB) (Harada ¶0048-1st and 2nd sentences -RSRP measurements…. signals for beam measurements (beam measurement signals) may be at least one of the CSI-RS, the SS block).

As to claim 10 the combined teachings of Harada and Zhang disclose the method of claim 1, further comprising: receiving a reference signal set from the second wireless communication device, the reference signal set including information associating the first beam with a first beam characteristic; and associating the first beam with the first beam recovery group based on the first beam characteristic (Harada ¶0041- Beams that are used for mobility measurement signals may be rough beams that have relatively wide beam widths.

As to claim 11 the combined teachings of Harada and Zhang disclose the method of claim 10, wherein the first beam characteristic comprises beam width (Harada ¶0041- last two sentences).

As to claim 12 the combined teachings of Harada and Zhang disclose the method of claim 1, wherein the first beam and the second beam have a smaller beam width and a higher gain than a third beam (Harada ¶0008- penultimate sentence-beam width narrows (becomes narrower), so that the beamforming gain increases).

As to claim 13 the combined teachings of Harada and Zhang disclose the method of claim 1, further comprising: detecting a failure of all beams of a reference signal set; monitoring a beam identification set to find a third beam as a candidate beam; and transmitting a beam failure recovery request to the second wireless communication device (Harada ¶0172- 1st sentence- beam recovery signal may indicate that a beam failure has been detected in a user terminal, and may also indicate the beam ID of one or more candidate beams to switch to).
As to claim 14 Harada discloses an apparatus comprising: a transceiver (Harada TRP of Fig.1) configured to: communicate, to a first wireless communication device (Harada UE of Fig.1), communication signals using a first beam; and a processor configured to: detect a failure of the first beam (Harada, s103 of Fig.2 ¶0067- 1st  sentence- user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring)), in response to the failure of the first beam; cause the transceiver to transmit a beam failure recovery signal to the first wireless communication device and cause the transceiver to communicate, with the first wireless communication device, the communication signals at least in part using a second beam (Harada ¶0069-  as for the signal for detecting beam failures (and/or candidate BPLs to switch to) ;s104 of Fig.2 ¶0070- 1st sentence- (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”)). 
Harada however is silent where in response to the failure of the first beam, determining that the first beam is associated with a first beam recovery group of a plurality of beam recovery groups and transmitting the beam failure recovery signal based on determining that the first beam is associated with the first beam recovery group; However in an analogous art Zhang remedies this deficiency: Zhang ¶104- 1st sentence- when a beam is blocked, ….after obtaining a plurality of beam pair links BPLs from a plurality of time units, the base station determines a candidate reference signal set from the plurality of beam pair links BPLs; Zhang last sentence- terminal device sends a beam failure recovery request/link failure recovery request by using RACH resources associated with one or more reference signals in the candidate reference signal set). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harada with that of Zhang for the purpose of determining candidate reference signal set from a plurality of BPLs (Zhang ¶104- 1st sentence).

As to claim 15 the combined teachings of Harada and Zhang disclose the apparatus of claim 14, wherein the transceiver is further configured to send the beam failure recovery signal via an uplink channel dedicated to the apparatus. (Harada ¶0070- 1st sentence- (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”)

As to claim 16 the combined teachings of Harada and Zhang disclose the apparatus of claim 14, wherein the beam failure recovery signal comprises a partial beam recovery request sent using the second beam(Harada ¶0172-1st sentence  the beam recovery signal may indicate the beam ID of one or more candidate beams to switch to; Harada ¶0173-  one or more candidate beams to switch to may be rough beams (for example, beams B1 to B3 in FIG. 1A) or finer beams (for example, Tx beams B21 to B24 in FIG. 1B), and wherein the first beam recovery group is associated with a narrower beam characteristic than is associated with a second beam recovery group(Harada ¶0041- last sentence).

As to claim 17 the combined teachings of Harada and Zhang disclose the apparatus of claim 14, wherein the processor is further configured to: detect a failure of all beams of a reference signal set, the apparatus further configured to monitor a beam identification set to find a third beam as a candidate beam and to transmit a beam failure recovery request to the first wireless communication device(Harada ¶0172- 1st sentence- beam recovery signal may indicate that a beam failure has been detected in a user terminal, and may also indicate the beam ID of one or more candidate beams to switch to).

As to claim 18 the combined teachings of Harada and Zhang disclose the apparatus of claim 14, wherein the transceiver is further configured to:
(Zhang ¶0104- 1st sentence)..

As to claim 19 the combined teachings of Harada and Zhang disclose the apparatus of claim 14, wherein the processor is further configured to: process a reference signal set from the first wireless communication device, the reference signal set including instructions to measure a first characteristic of the first beam and a second characteristic of the second beam (Harada ¶0044- 1st sentence; Harada ¶0045- 1st sentence-The user terminal (UE) conducts L3 measurements using the mobility measurement signals associated with beams B1 to B3 ¶0048-1st sentence L1-RSRP measurements); and associate the first beam with the first beam recovery group and associate the second beam with a second beam recovery group based on the instructions to measure the first characteristic and the second characteristic(Harada B21, B22, B23B23 and B24 of Fig.1B- narrow beams;  B1, B2, B3 of Fig.1A- wide beams).

As to claim 20 the combined teachings of Harada and Zhang disclose the apparatus of claim 19, wherein the first characteristic includes an item selected from a list consisting of channel state information (CSI) and a synchronization signal block (SSB) (Harada ¶0048-1st and 2nd sentences L1-RSRP measurements…. signals for beam measurements (beam measurement signals) may be at least one of the CSI-RS, the SS block).

As to claim 21 Harada discloses An apparatus comprising: a transceiver (Harada ¶0279) configured to: communicate, by a first wireless communication device with a second wireless communication device, communication signals using a first beam associated with a reference signal (Harada, s103 of Fig.2 ¶0067- 1st  sentence- user terminal (UE) detects a beam failure based on the result of monitoring for beam failure detection (BPL monitoring)) and based on a second beam being active in the reference signal set(Harada s104 of Fig.2 ¶0070- 1st sentence- (UE) reports that a beam failure has been detected and/or transmits a UL signal for requesting beam recovery (also referred to as a “beam recovery signal”)). 
Harada however is silent in determining determine that the first beam is associated with a first beam recovery group of a plurality of beam recovery groups; and determine to not transmit a beam failure recovery signal based on the first beam being associated with the first beam recovery group.
However in an analogous art Zhang remedies this deficiency: Zhang ¶0183- 1st sentence- signaling may directly indicate indexes or other identification information…¶183- 4th sentence- In this case, the base station may not send the fourth signaling) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harada with that of Zhang for the purpose of determining candidate reference signal set from a plurality of BPLs (Zhang ¶104- 1st sentence).

As to claim 22 the combined teachings of Harada and Zhang disclose the apparatus of claim 21, comprising a base station (Harada ¶0034, Fig.21).

As to claim 23 the combined teachings of Harada and Zhang disclose the apparatus of claim 21, wherein the first beam recovery group is associated with a wider beam characteristic than is associated with a second beam recovery group (Harada ¶0041-last two sentence).

As to claim 24 the combined teachings of Harada and Zhang disclose the apparatus of claim 21, wherein the transceiver is further configured to: receive the reference signal set from the second Zhang ¶104- 1st sentence- the base station determines a candidate reference signal set from the plurality of beam pair links BPLs).

As to claim 25 the combined teachings of Harada and Zhang disclose the apparatus of claim 21, wherein the transceiver is further configured to: receive the reference signal set from the second wireless communication device, the reference signal set including instructions to measure a first characteristic of the first beam and a second characteristic of the second beam(Harada ¶0044- 1st sentence; Harada ¶0045- 1st sentence-The user terminal (UE) conducts L3 measurements using the mobility measurement signals associated with beams B1 to B3 ¶0048-1st sentence L1-RSRP measurements); and associate the first beam with the first beam recovery group and the second beam with a second beam recovery group based on the instructions to measure the first characteristic and the second characteristic(Harada B21, B22, B23B23 and B24 of Fig.1B- narrow beams;  B1, B2, B3 of Fig.1A- wide beams).

As to claim 26 the combined teachings of Harada and Zhang disclose the apparatus of claim 25, wherein the first characteristic comprises beam width (Harada ¶0041- last two sentences).

As to claim 27 the combined teachings of Harada and Zhang disclose The apparatus of claim 21, wherein the first beam has a larger beam width and a lower gain than the second beam (Harada ¶0008- penultimate sentence-beam width narrows (becomes narrower), so that the beamforming gain increases).

As to claim 28 the combined teachings of Harada and Zhang disclose the apparatus of claim 21, wherein the processor is further configured to: detect a failure of all beams of the reference signal set; and transmit a beam failure recovery request to the second wireless communication device (Harada ¶0172- 1st sentence).

As to claim 29 Harada discloses An apparatus comprising (Harada ¶0279): a transceiver configured to: transmit a reference signal set from a base station to a user equipment (Harada s101 of Fig.2, ¶0065- 2nd sentence- a radio base station (TRP) transmits configuration information for beam measurements. This configuration information includes, for example, configuration information for at least one of CSI measurement, L1-RSRP measurement);
Harada however is silent where the reference signal set including information associating a first beam with a first beam recovery group and associating a second beam with a second beam recovery group, and wherein the first beam recovery group is associated with a different beam recovery technique than is the second beam recovery group and a processor configured to: generate the reference signal set and send the reference signal set to the transceiver.. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0089- 1st sentence- the beam may be a wide beam, a narrow beam, or a beam of another type Zhang ¶104- 1st sentence-.after obtaining a plurality of beam pair links BPLs from a plurality of time units, the base station determines a candidate reference signal set from the plurality of beam pair links BPLs;; ¶0070- 1st sentence; Zhang ¶0268). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Harada with that of Zhang for the purpose of determining candidate reference signal set from a plurality of BPLs (Zhang ¶104- 1st sentence).

As to claim 30 the combined teachings of Harada and Zhang disclose The apparatus of claim 29, wherein the information associating the first beam with the first beam recovery group comprises information associating the first beam with a first beam width characteristic (Harada ¶0041- last sentence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pane et al- Beam Failure Recovery, US 20200059398, ¶0122- 5th sentence 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/DERRICK V ROSE/Examiner, Art Unit 2462